Citation Nr: 0329500	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant (veteran, claimant) had active duty service 
from July 1967 to July 1971.  This appeal comes before the 
Board of Veterans' Appeals (Board) from a March 2001 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.


REMAND

The appellant contends that as a result of exposure to 
stressors during active duty service in Vietnam, he now has 
PTSD.  Service connection for PTSD requires:     (1) medical 
evidence diagnosing the condition, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) a link, established by medical evidence 
between current symptomatology and the claimed in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).  

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  Furthermore, available 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Notably, 
however, "corroboration of every detail, including the 
appellant's personal participation" in the claimed events, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

The adjudication of a claim for service connection for PTSD 
requires an evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the appellant served, the veteran's military records, 
and all pertinent medical and lay evidence.  

The appellant has alleged that during two years of his active 
duty service, he was assigned to the VW-1, Airborne Early 
Warning Squadron One, in Maryland.  He reported that he was 
an aviation structural mechanic, hydraulic specialist, and 
maintained and repaired aircraft hydraulic systems and sheet 
metal.  His squadron's duty was with a typhoon tracker 
weather crew, and the objective was to track typhoons by 
flying into the eye of the storms, and radioing the 
information on the storm's destination and course for 
warning.  When he was transferred to Agana, Guam, he remained 
with VW-1, and the mission remained the same.  Because of the 
sophisticated equipment on the airplanes, however, the 
airplanes flew into Vietnam for spy missions over Mekong 
Delta.  The claimant indicated that his unit operated out of 
Da Nang airbase in Vietnam.  He was reportedly involved in 
surveillance flights, which flew out of Da Nang, over the 
Tonkin Gulf and Chu Lai.  

The appellant has reported that one of his stressors 
consisted of being under constant fire and mortar attacks 
while in Da Nang, from 1969 to 1971.  The claimant also 
reported that during one specific morning mission, just 
before take-off, the runway came under attack.  The crew, 
including the claimant, was ordered into a storage facility.  
Upon entering the storage facility, they realized that it was 
full of bombs and ammunition; therefore, they ran back into 
the runway.  As they ran across the runway, they were fired 
upon by both the Vietnamese and the American troops as 
neither side knew who was running across the runway.        

The appellant reported that another stressor involved a 
situation where he and other crew members were flying a 
typhoon-tracking mission and were forced to land in Taipei, 
Taiwan.  The airplane reportedly lost one of its engines and 
it had to make an emergency landing on a Chinese military 
base.  While they were eventually allowed to leave the 
Chinese military base, the several-day stay at that base was 
stressful due to hostile behavior by the Chinese guards.  

Service records associated with the claims file indicate that 
the appellant was assigned to the Airborne Early Warning 
Squadron One (VW-1), Naval Air Station Agana, Guam, from 
December 1969 to July 1971.  The claimant's service medical 
records indicate that in 1970, he received treatment at the 
dispensary in Tainan Airbase in Taiwan, Republic of China.  
His DD Form 214 indicates that his military occupational 
specialty was aviation structural mechanic, hydraulics.  He 
received, among others, the Republic of Vietnam Campaign and 
the Vietnam Service Medals.    

Documents submitted by the veteran indicate that the Airborne 
Early Warning Squadron One (AEWRON ONE) was based ashore at 
the Naval Air Station in Agana, Guam.  These document also 
indicate that the unit maintained a two-plane detachment at 
Marine Corps Air Station Chu Lai, and provided airborne early 
warning coverage for the seventh fleet, operating in the 
Tonkin Gulf.  In addition, the documents note that AEWRON ONE 
flew all night barriers until June 1969.  These records, 
however, do not indicate whether the unit operated out of Da 
Nang.  Further, the records also do not provide specific 
dates for locations of the claimant's unit.  

The RO has not attempted to contact the United States Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to verify the reported stressors.  As all evidence 
necessary to determine whether the appellant was exposed to 
stressors in service has not been obtained, the Board finds 
that further development is necessary.

The Board also observes that 38 C.F.R. § 3.159(b)(1) (2003), 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, Nos. 02-7007-10, 
2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) (PVA).  The 
offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 30 days.  
Notably, the provision of the VCAA codified at 38 U.S.C.A. § 
5301(a), requires that the appellant be provided a year to 
respond.  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran present a comprehensive 
statement containing as much detail as 
possible regarding any claimed stressor 
which he alleges he was exposed to 
during service. The appellant must 
provide specific details of the claimed 
stressors, such as exact dates (month, 
year), places, circumstances, and 
frequency of the experiences.  The 
claimant should be requested to identify 
any other sources, military or non-
military, that may have information that 
could verify that the stressors alleged 
actually occurred.

2.  In accordance with the VCAA, the 
veteran is hereby notified that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, 
and he must be as specific as possible 
because without such details, an 
adequate search for verifying 
information may not be properly 
conducted.  He is advised to submit any 
verifying information that he can 
regarding the stressors he claims to 
have experienced in service.  He is 
further advised that failure to respond 
may result in a determination that is 
adverse to his claim.

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response), the RO should 
review the file and prepare a summary of 
all claimed stressors.  This summary, a 
copy of the veteran's DD 214, a copy of 
his service personnel records, and all 
other pertinent service documents should 
be sent to: United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197.  
USASCRUR should be asked to attempt to 
verify the occurrence of the incidents 
and any indication of the appellant's 
involvement therein.  This includes any 
records showing that the claimant's unit 
operated out of Da Nang during his 
overseas service, and the nature and 
dates/frequency of any attacks against 
the appellant's squadron in Da Nang.  
This development must be undertaken even 
if the claimant fails to provide any 
additional information concerning his 
claimed stressors.  The RO must follow 
up on all logical development suggested 
by USASCRUR.

4.  The RO should contact the veteran 
and afford him an opportunity to 
identify or submit any additional 
pertinent evidence supporting his claim.  
After he responds, the RO should attempt 
to secure records from any identified 
sources that have not previously been 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure any evidence, it 
must notify the claimant and (a) 
identify the specific records that it is 
unable to obtain; (b) briefly explain 
the efforts it has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

5.  Following the receipt of a response 
from USASCRUR and the completion of any 
additional development suggested by that 
office, the RO should make a specific 
determination as to whether the veteran 
was involved in combat.  The RO must 
prepare a report detailing the nature of 
any stressor(s) which it has determined 
to have been established by the record.  
If the RO determines that the veteran 
was not involved in combat and no 
stressor has been verified, the RO 
should so state.

6.  The RO should also take the 
appropriate steps to obtain the 
veteran's treatment records from the 
Brooklyn, New York, VA Medical Center, 
for the period from July 2000 to the 
present.

7.  The RO should ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning 
the duty to notify and assist the 
appellant are accomplished.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002).  
This includes notification of the law, 
as well as particular compliance with 
the notice requirements as to what VA 
will do and what the claimant must do, 
as discussed in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This also 
includes scheduling the claimant for any 
additional VA examination necessary.  

8.  The appellant must be advised that 
he has one year to submit evidence 
needed to substantiate his claim, or to 
identify for VA the custodians of such 
evidence so that VA may attempt to 
obtain it.  His appeal will remain in 
abeyance for one year or until he 
indicates in writing that there is no 
additional evidence he wishes to have 
considered, and he wishes to waive in 
writing any remaining time provided by 
38 U.S.C.A. § 5103(a).

9.  Upon completion of the foregoing 
development, and compliance with the 
time constraints prescribed in 38 
U.S.C.A. § 5103, the RO must review all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the RO 
is to issue a Supplemental Statement of 
the Case in accord with 38 C.F.R. §§ 
19.31 and 19.38 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




